Citation Nr: 0703283	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-16 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to September 15, 2003 
for service connection for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the claim for an earlier effective date for service 
connection for PTSD.  The RO issued a notice of the decision 
in September 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) in November 2004.  Subsequently, in May 
2005 the RO provided a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal.

The veteran requested a Central Office hearing on this 
matter, which was held in September 2005 where the veteran 
presented as a witness.  The Board notes that the veteran 
appeared to have raised a service connection claim with 
respect to a shoulder disability, residuals of a burn.  
Hearing Transcript at 7.  The Board refers this matter to the 
RO for further action, to include clarifying whether the 
veteran wishes to pursue such a claim, and if so, issuing 
proper Veterans Claims Assistance Act (VCAA) notice and 
thereafter adjudicating this matter.

In addition, also during this hearing, the veteran inquired 
about the other disabilities for which he had sought 
compensation, namely, a foot disability, diabetic neuropathy, 
hypertension, diabetes mellitus, peripheral neuropathy, left 
and right lower peripheral neuropathy, impotence as secondary 
to diabetes mellitus and an eye disability as secondary to 
diabetes mellitus, stating that the RO had "dropped" all of 
these issues.  Hearing Transcript at 8.  A review of the 
record reveals that in August 2003, the RO granted service 
connection for impotence, as secondary to service connected 
diabetes mellitus, and issued a notice of this decision.  
Further, in its September 2004 decision, the RO, in addition 
to denying his earlier effective date claim for PTSD, also 
denied the following claims (and issued a notice of this 
decision): service connection for biclonal gammopathy; 
service connection for chronic lymphocytic leukemia; service 
connection for a skin disorder, to include lesions on the 
right side, neck and eyelids; service connection for an eye 
disability, claimed as secondary to diabetes mellitus; 
entitlement to an earlier effective date for service 
connection of diabetes mellitus; earlier effective date for 
service connection of peripheral neuropathy, right lower and 
left lower extremity; earlier effective date for service 
connection of diabetic neuropathy with hypertension.  While, 
as noted above, the veteran timely filed an NOD with respect 
to the RO's September 2004 denial of the PTSD earlier 
effective date claim, he did not indicate any objection to 
the RO's denial of his other claims.  The veteran similarly 
appears not to have filed an additional claim relating to his 
service connected impotence.  The Board thus refers these 
matters to the RO.  The RO should clarify whether the veteran 
intends to take further action on these issues, and if so, 
the RO thereafter should adjudicate these matters accordingly 
after issuing appropriate VCAA notice.  


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	On September 15, 2003 the RO received the veteran's claim 
for service connection for PTSD.

3.	By a March 2004 decision, the RO granted service 
connection for PTSD, evaluating it at 30 percent, 
effective from the date of the veteran's claim. 

4.	There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a claim of entitlement to 
service connection for PTSD prior to September 15, 2003.






CONCLUSION OF LAW

An effective date earlier September 15, 2003 for service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.155, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The July 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that entitlement to service 
connection for PTSD arose before September 15, 2003.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to him 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the question of a different disability rating is 
irrelevant to the current issue on appeal, namely, whether 
the veteran is entitled to an earlier effective date for his 
service connection for PTSD.  Moreover, as noted above, the 
July 2004 RO letter properly apprised the veteran about the 
type of evidence required to establish his earlier effective 
date claim, thus satisfying this Dingess requirement.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
September 2004 RO decision that is the subject of this appeal 
in its July 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not provide a 
medical examination or solicit a medical opinion for the 
purposes of deciding the instant claim because the RO did not 
deem such an opinion or examination to be "necessary" to 
render its decision on the claim.  See 38 U.S.C.A. § 
5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  The Board concurs 
as the diagnosis of PTSD and its relationship to service has 
already been established.  The matter to be resolved is legal 
in nature, and its outcome is determined by the 
interpretation and application of the law and regulations, 
rather than by consideration of conflicting or disputed 
evidence or any medical evidence dated after September 15, 
2003.  Given the nature of the issue, procurement of 
additional evidence, to include an examination or medical 
opinion would not strengthen the veteran's claim.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Earlier Effective Date 
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (Emphasis added).  With 
respect to compensation awards, the statute also states that 
"[t]he effective date of an award of disability compensation 
to a veteran shall be the day following the date of the 
veteran's discharge or release if application therefore is 
received within one year from such date of discharge or 
release."  38 U.S.C.A. § 5110(b)(1) (Emphasis added).  
38 C.F.R. § 3.400 similarly provides that "[e]xcept as 
otherwise provided, the effective date of an evaluation and 
award of . . . compensation . . . will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (Emphasis added).  

b. Informal Claims
Any communication or action from a veteran indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155(a).  Such informal claim must identify the 
benefits sought, and upon receipt of an informal claim, if 
the veteran has not filed a formal claim, VA must forward an 
application form to the veteran for execution.  38 C.F.R. § 
3.155(a).  If the application form is received within one 
year from date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.


III. Analysis

a. Factual Background
On September 15, 2003 VA received a PTSD claim from the 
veteran where he indicated that he had been diagnosed with 
this disorder.

In March 2004, the RO granted service connection for PTSD, 
evaluating it at 30 percent from September 15, 2003, the date 
the RO received the veteran's service connection claim.  The 
RO provided notice of this decision that same month.  

Thereafter, in May and June 2004, the veteran requested an 
earlier effective date for service connection for PTSD.

 In a July 2004 Statement in Support of Claim, the veteran 
stated that his effective date for service connected PTSD 
should extend back to January 4, 1980, when he appointed The 
American Legion as his accredited representative.  The 
veteran further attached a copy of the VA Form 23-22 
disclosing said appointment of this organization on such a 
date.  This form, however, contained no indication of any 
filed or pending claim for PTSD.        

During his February Decision Review Officer (DRO) hearing, 
the veteran stated that he made a claim through The American 
Legion on January 4, 1980.  DRO Hearing Transcript at 2.  He 
further conveyed his belief that "had I got a response from 
the VA for an examination at that time that maybe back then I 
would have been recognized and treated and as such things 
would have been handled long before now.  But because of the 
lack of knowledge of the proceedings and the way the VA 
operates I was totally unaware of a lot of things. . . . I 
think the VA should recognize that I did apply, never heard 
back from the VA."  DRO Hearing Transcript at 2.  The 
veteran testified that the representative of The American 
Legion whom he appointed back in 1980, if alive currently, 
would have stated that the veteran filed a claim at that 
time.  DRO Hearing Transcript at 3.  He also opined that the 
alleged 1980 claim must have been lost.  DRO Hearing 
Transcript at 5.             

At his September 2005 Central Office hearing, the veteran 
testified that upon his release from service no one apprised 
him that he could file a service connection claim.  Hearing 
Transcript at 2.  He further indicated that on January 4, 
1980, he applied for an Agent Orange examination through The 
American Legion.  Hearing Transcript at 2, 4.  The veteran 
indicated that he could not work because of his service 
connected disabilities, to include PTSD, and that he had PTSD 
beginning during his active service.  Hearing Transcript at 
3, 5.    

In a July 2005 correspondence, the veteran, through his 
accredited representative, claimed that he had filed his 
original claim for disability compensation on December 2, 
2002.  

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's earlier effective date claim.  Specifically, 
the record reveals that the RO did not receive a formal claim 
for PTSD prior to the date of the instant award (September 
15, 2003), and the veteran also did not file this 2003 claim 
within one year after his 1974 discharge from service.  See 
38 U.S.C.A. § 5110(b)(1).  Additionally, although the veteran 
has claimed that his January 1980 appointment of an 
accredited representative constitutes a filing an informal 
claim for PTSD, a review of this document reveals that it 
bears no indication of any type of benefits being sought, as 
would be required to qualify as an informal claim.  See 38 
C.F.R. § 3.155(a).    

The Board further notes that it is bound, both by statute and 
regulation, to follow the governing provisions contained in 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, which set the 
effective dates of claims, such as the one currently on 
appeal.  See 38 U.S.C.A. § 7104 ("The Board shall be bound 
in its decisions by the regulations of the Department"); 38 
C.F.R. § 20.101(a) ("In its decisions, the Board is bound by 
applicable statutes [and] the regulations of the [VA]").  In 
this regard, the Board may exercise no discretion, and 
because the evidence of record fails to reveal that the 
veteran filed a formal or informal claim for PTSD prior to 
September 15, 2003, the Board must deny this claim.
 
The Board has considered the veteran's statement regarding 
his being unaware that he could file a claim for service 
connection prior to September 15, 2003.  However, as noted 
above, the applicable statutory and regulatory provisions are 
without ambiguity and clear on their face, and the Board is 
bound by them.  Alleged ignorance can not be used as an 
excuse for failure to follow a promulgated regulation; 
persons dealing with the United States Government are charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez 
v. West, 11 Vet. App. 148, 156-57 (1998).  

Also, in making this determination, the Board does not 
dispute the fact that the veteran's PTSD may have existed 
prior to the date at issue.  However, the law mandates that 
the effective date is assigned based upon the date of receipt 
of claim.  There is nothing other than the veteran's 
recollection of filing a claim through a service organization 
more than 22 years earlier that a valid claim of service 
connection for PTSD was filed prior to September 15, 2003.  
There is no document or notation in the record of an earlier 
claim or an intent to file such a claim, nor has the veteran 
submitted any other supportive evidence.  Under these 
circumstances, the Board must deny this claim for an earlier 
effective date as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) (when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law).


ORDER

The application for an effective date for service connection 
for PTSD prior to September 15, 2003 is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


